Exhibit 52
                       Sheriff's Office                       JSSUANCE DATE    EFFECTJVE DATE   NO.

               COOK COUNTY, ILLINOIS
               SHERIFF'S ORDER
                                                             18 DEC 13        24 DEC 13         11.14.8.0 Ch.1
SUBJECT                                                        DISTRIBUTION   RESCINDS
INMATE DISCIPLINE: DISCIPLINARY
REPORTS AND HEARING PROCEDURES
(CHANGE 1)                                                         G
RELATED DIRECTIVES                                                            AlV!ENDS



                                                                              11.14.8.0


I.        PURPOSE

          This order establishes a change to Sheriffs Order 11.14. 8. 0.

II.       ACTION

          A.      All references to the "Disciplinary Hearing Team" in General Order 11.14. 8. 0
                  Inmate Discipline: Disciplinary Reports and Hearing Procedures shall be amended
                  to read "Disciplinary Hearing Officer."

          B.      All Cook County Sheriffs Office (CCSO) employees are directed to make the
                  following changes to General Order U.14.8.0:

                  •        Replace Section VIII., F. with the following:

                 F.        Disciplinary Hearing Officer - A CCSO employee authorized to conduct
                           hearings; adjudicate major disciplinary infractions; impose sanctions and/or
                           order segregation time, as necessary and appropriate; complete the Inmate
                           Disciplinary Report-Findings of Fact and Decision; and ensure due process
                           protection for inmates in each proceeding.

                  •        Amend Section IX., F., I to read as follows:

                  F.       Disciplinary Hearings on Major Infractions

                            1.     Any inmate who receives an Inmate Disciplinary Report for a major
                                   rule violation shall be heard by a disciplinary hearing officer,
                                   authorized to conduct such hearings, who is independent of the
                                   divisional chain of command.

                  •        Replace Section IX., B., c. with the following:

                  c.       The Hearing Officer has the authority to amend the inmate and infraction
                           information sections of the Inmate Disciplinary Report if it is clear that a
                           clerical error or oversight was made in either section, or in the interest of
                           justice, as long as the accused's right to 24-hour notice prior to the hearing is
                           honored, and as long as due process is not otherwise offended.

                  •        Amend Section VIII., N. to read as follows:




                                                                                            CCSO _Howard_0000909
SOGO 11.14.8.0 Ch. 1



               N.      Sanctions - Alternative forms of discipline that an inmate may receive upon
                       a finding of guilt of a rule violation. Sanctions may only be imposed by the
                       Disciplinary Hearing Coordinator(s) or the Disciplinary Hearing Officer.
                       Besides loss of work assignment or restrictions on commissary privileges,
                       sanctions shall generally not exceed seven (7) days unless the Disciplinary
                       Hearing Officer determines a longer sanction period is necessary to get the
                       inmate to conform his/her behavior to CCDOC expectations. Sanctions may
                       include:

                       l.      Loss of work assignment;

                       2.      Restriction of commissary privileges;

                       3.      Restricted visitation privileges (except attorney and clergy visits);

                       4.      Loss of special event programs (excluding religious services);

                       5.      Financial restitution;

                       6.      Meal substitution (nutra-loaf); or

                       7.      Any combination of the above, but no more than two except in cases
                               of serious violations or different types of violations on the same
                               disciplinary ticket.

III.   APPLICABILITY

       This Sheriffs Order is applicable to all employees of the Cook County Sheriffs Office and
       is for strict compliance. Failure to comply with this policy will result in discipline, up to and
       including termination.


                                                BY ORDER OF:



                                           (Q~  NANCY DONAHOE
                                                SPECIAL COUNSEL
                                                BUREAU OF ADMINISTRATION
                                                COOK COUNTY SHERIFF'S OFFICE




                                                   2



                                                                                       CCSO _Howard_0000910
